IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                          NOS. WR-93,865-01, 93,865-02, & 93,865-03


                           EX PARTE JAMES REED III, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                      CAUSE NOS. 95027-A, 95129-A, & 95130-A
                         IN THE 252ND DISTRICT COURT
                           FROM JEFFERSON COUNTY


     Per curiam. NEWELL, J. filed a concurring opinion in which HERVEY , KEEL, and
WALKER , JJ., joined. YEARY , J. filed a dissenting opinion in which KELLER , P.J. and
SLAUGHTER , J., joined.

                                          OPINION

       Applicant was convicted of three offenses of second degree robbery and sentenced to twenty

years’ imprisonment in each case. The Thirteenth Court of Appeals affirmed his convictions. Reed

v. State, Nos. 13-09-00388-CR, 13-09-00389-CR, 13-09-00390-CR (Tex. App.—Corpus

Christi-Edinburg Aug. 19, 2010) (mem. op., not designated for publication). Applicant filed these

applications for writs of habeas corpus in the county of conviction, and the district clerk forwarded

them to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that his trial (adjudication) and appellate counsel were ineffective
                                                                                                      2

because trial counsel failed to object to the trial court’s improper cumulation order and appellate

counsel failed to raise the issue on direct appeal. Based on the record, the trial court has determined,

and the State agrees, that both counsels’ performances were deficient and that Applicant was

prejudiced.

        Relief is granted. Strickland v. Washington, 466 U.S. 668 (1984). The stacking orders in the

judgments in cause number 95027, 95129, and 95130 in the 252nd District Court of Jefferson

County are deleted.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: SEPTEMBER 21, 2022
Publish